 



Exhibit 10.12

PLEDGE AGREEMENT

     AGREEMENT made as of March 21, 2002 by and between Denis M. O’Donnell,
M.D., residing at 5 Westgate Road, Winchester, Massachusetts 01890 (the
“Pledgor”) and Novavax, Inc., a Delaware corporation with an address 8320
Guilford Road, Columbia, Maryland 21046 (the “Pledgee”).

     WHEREAS, the Pledgor has borrowed monies from the Pledgee to acquire stock
of Pledgee upon the exercise of options held by Pledgor, as evidenced by a
Secured Promissory Note of even date herewith (the “Note”); and

     WHEREAS, as a condition to the Note the Pledgee requires that the Pledgor
pledge all shares of capital stock acquired pursuant to the exercise of such
stock options;

     NOW, THEREFORE, in consideration of the foregoing and for $1.00 and other
good and valuable consideration, the receipt of which the Pledgor hereby
acknowledges, the Pledgor hereby agrees as follows:

     1.  Pledge.  The Pledgor hereby assigns, transfers, sets over and pledges
to the Pledgee as collateral to secure the payment and performance of any and
all liabilities and obligations of the Pledgor to the Pledgee arising under the
Note, 166,667 shares of common stock of Novavax, Inc. (the “Pledged Shares”),
and herewith delivers to the Pledgee the certificates evidencing the same,
endorsed in blank or with duly executed stock powers attached.

     2.  Representations; Covenants.  The Pledgor represents and warrants that
he has good and marketable title to all of the Pledged Shares, free and clear of
any mortgage, pledge, lien, encumbrance or charge of any nature whatsoever,
except the pledge created by this Agreement in favor of the Pledgee, and duly
and validly pledged hereby with the Pledgee in accordance with applicable law.
The Pledgor covenants that it will defend the Pledgee’s right, title, special
property and security interest in and to the Pledged Shares against the claims
of all persons whomsoever.

     3.  Rights Prior to Declaration of Default.



       (a)  Unless an Event of Default (as hereafter defined) shall have
occurred and be continuing, the Pledged Shares shall continue to be registered
in the name of the Pledgor and the Pledgor shall have the right to vote the same
at all stockholders meetings at which the same or any part thereof may be voted
and to receive any cash dividends (other than liquidating or similar dividends)
allocable thereto. Stock dividends and any other distribution with respect to
the Pledged Shares shall be pledged as additional collateral and held by the
Pledgee subject to the terms and conditions hereof.



       (b)  If the stock of any corporation whose shares are pledged hereunder
shall be changed into or exchanged for a different number of kind of shares of
stock or other securities of such corporation or of another corporation, whether
through merger, consolidation, reorganization, recapitalization, stock split, or
combination of shares, there shall be substituted

 



--------------------------------------------------------------------------------



 





  for each of the Pledged Shares held by the Pledgee under this Agreement the
number of shares of stock or other securities into which each outstanding share
of such capital stock shall be so changed or for which each share shall be
exchanged. The Pledgor hereby agrees that any securities so substituted for the
Pledged Shares pursuant to the terms of such change or exchange shall be
delivered directly to the Pledgee, to be held and disposed of by the Pledgee in
accordance with the terms and provisions of this Agreement. The Pledgor
authorizes the Pledgee to surrender the Pledged Shares or take whatever other
action is required to be taken with respect to the Pledged Shares under the
terms of such change or exchange and further agrees to execute and deliver to
the Pledgee such stock powers as may be necessary to carry out the purposes of
this Agreement in view of such substitution.

     4.  Default.  If any of the following events (“Events of Default”) shall
occur:



       (a)  The Pledgor shall be in breach of any covenant contained herein or
in the Note; or



       (b)  If the Pledgor shall admit in writing its inability to pay its
debts; or make an assignment for the benefit of creditors or suffer a receiver
or trustee for all or substantially all of its property to be appointed and, if
appointed without its consent, not to be discharged within 60 days; or suffer
proceedings under any law relating to bankruptcy, insolvency or the
reorganization or relief of debtors to be instituted by or against it and, if
contested by it, not to be dismissed or stayed within 60 days; or suffer any
judgment to be entered against it, or any writ of attachment or execution or any
similar process to be issued or levied against a substantial part of its
property, which judgment, writ or process is not satisfied, discharged,
released, stayed, bonded or vacated within 60 days after its entry, issue or
levy;



  then, and in every such event, the Pledgee may declare the Pledgor in default
and exercise the rights and remedies of a secured party under the Uniform
Commercial Code and any other rights and remedies set forth in this Agreement.

     5.  Rights on Default.



       (a)  If an Event of Default shall have occurred and be continuing, the
Pledgee is hereby irrevocably authorized to cause the Pledged Shares to be
transferred into its name or the name of its nominee on the books of the
corporation issuing the same; provided, however, that all such Pledged Shares so
transferred shall continue to be held and disposed of by the Pledgee in
accordance with this Agreement. The Pledgor agrees that any transfer of the
Pledged Shares pursuant to this paragraph shall not be deemed a sale or
disposition under the provisions of Article 9 of the Uniform Commercial Code nor
an acceptance of such stock in satisfaction of the obligations of the Pledgor to
the Pledgee or any portion thereof.



       (b)  The Pledgee, upon compliance with any mandatory requirements of
laws, but without further demand, attachment or notice of any kind, all of which
are hereby expressly waived by the Pledgor, may sell the Pledged Shares, in
whole at any time or in part from time to time, for cash, upon credit or for
future delivery, at public sale or at any brokers’ board or exchange or at
private sale, all at the option and in the complete discretion of the Pledgee.
The

2



--------------------------------------------------------------------------------



 





  Pledgee may be a purchaser at any such public or private sale and may apply
the amount outstanding on obligations of the Pledgor to the Pledgee, plus
interest accrued, towards the payment of the purchase price of the Pledged
Shares. Any such sale shall be free from any right or equity of redemption in
the Pledgor, which right or equity is hereby expressly waived and released by
the Pledgor.



       (c)  In case of any sale by the Pledgee of any of the Pledged Shares on
credit or for future delivery, the Pledged Shares sold may be retained by the
Pledgee until the sales price is paid by the purchaser, but the Pledgee shall
incur no liability in case of failure of the purchaser to take up and pay for
the Pledged Shares so sold. In case of any such failure, such Pledged Shares so
sold may be again similarly sold.



       (d)  After deducting all costs or expenses of every kind, including
reasonable attorneys’ fees, the Pledgee shall apply the proceeds from the sale
of the Pledged Shares towards payment of all outstanding obligations of the
Pledgor to the Pledgee under the Note. Any proceeds remaining after the payment
in full of all such obligations shall be paid by the Pledgee to the Pledgor or
to whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.



       (e)  Except as otherwise expressly provided herein, after an Event of
Default the Pledgee may deal with the Pledged Shares and the proceeds thereof in
all respects as if the Pledged Shares and the proceeds thereof were its own
property.



       (f)  No course of dealing or delay in taking or failure to take any
action with respect to any Event of Default shall affect the Pledgee’s right to
take such action at a later time. No waiver as to any one Event of Default shall
affect the Pledgee’s rights upon any other Event of Default.



       (g)  The Pledgee may exercise any or all of its rights or remedies after
an Event of Default concurrently with, or independent of, and without regard to,
the provisions of any other security agreement or other instrument which secures
any obligation of the Pledgor to the Pledgee.



       (h)  The requirement of the Uniform Commercial Code that the Pledgee give
the Pledgor reasonable notice of any proposed sale or disposition of the
Collateral shall be met if such notice is given at least seven days before the
time of such sale or disposition.

     6.  Notices.  Any notice under this Agreement shall be in writing and shall
be deemed delivered if mailed by certified mail, postage prepaid, return receipt
requested, if addressed to the Company or the Pledgee, as the case may be, at
the respective addresses given at the beginning of this Agreement or at such
other address of a party as may be specified by notice in writing given by such
party to the other party after the date hereof. If notice is given by mail and
is not delivered within three days of the date of the postmark, any applicable
notice period shall be extended by two days. Nothing contained herein shall
prevent the giving of actual written notice in any other effective manner.

3



--------------------------------------------------------------------------------



 



     7.  Successors and Assigns.  This Agreement shall be binding upon, and
inure to the benefit of, the Pledgor and his heirs, executors, successors and
assigns. This Agreement shall be binding upon, and inure to the benefit of, the
Pledgee and its successors and assigns.

     8.  Term.  The term of this Agreement shall be until all obligations of the
Pledgor to the Pledgee under the Note have been paid and performed in full. Upon
payment in full of all such obligations, this Agreement shall terminate and the
Pledgee shall surrender to the Pledgor the Pledged Shares which have not
theretofore been sold or otherwise disposed of pursuant to this Agreement,
together with any excess proceeds from any sale of the Pledged Shares which at
the time may be held by the Pledgee hereunder.

     9.  Waivers.  With respect both to obligations of the Pledgor to the
Pledgee and with respect to any collateral securing said obligations, including
the Pledged Shares, the Pledgor assents to any extension or postponement of the
time of payment or any other indulgence, to any substitution, exchange or
release of collateral, to the addition or release of any party or person
primarily or secondarily liable, to the acceptance of partial payment thereof
and the settlement, compromising or adjusting of any thereof, all in such manner
and at such time or times as the Pledgee may deem advisable. The Pledgee may
exercise its rights with respect to the Pledged Shares without resorting to and
without regard to other collateral or sources for reimbursement for liability.
The Pledgee shall not be deemed to have waived any of its rights upon or under
any obligation of the Pledgor to the Pledgee or with respect to the Pledged
Shares unless such waiver is in writing and signed by the Pledgee. No delay or
omission on the part of the Pledgee in exercising any right shall operate as a
waiver of such right or any other right. A waiver on any one occasion shall not
be construed as a bar to or waiver of any right on any future occasion. All
rights and remedies of the Pledgee with respect to obligations of the Pledgor to
the Pledgee or the Pledged Shares, whether evidenced hereby or by any other
instrument or document, shall be cumulative and may be exercised separately or
concurrently.

     10.  Governing Law.  This Agreement and the rights and obligations of the
parties hereunder shall be governed by and construed in accordance with the laws
of the State of Delaware applicable to contracts made and to be performed
entirely within such State, and shall have the effect of a sealed instrument.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement, under
seal, as of the day, month and year first written above.

            NOVAVAX, INC                 By:


--------------------------------------------------------------------------------

     


--------------------------------------------------------------------------------

Denis M. O’Donnell, M.D.

4